        Case 2:15-cr-00496-WB Document 1053 Filed 12/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                               CIVIL ACTION
                                                        NO. 15-496
               v.

 GREGORY ROBINSON




                                         ORDER

    AND NOW, this 2nd day of December, 2020, upon consideration of Defendant Robinson’s

pro se Motion for Compassionate Release or Reduction of Sentence (ECF 1034) and the

Government’s response thereto (ECF 1042 & 1043), IT IS HEREBY ORDERED that the

motion is DENIED.



                                                 BY THE COURT:


                                                 /s/ Wendy Beetlestone
                                                 _______________________________
                                                 WENDY BEETLESTONE, J.
